P.3d 1259, 1262 (2012) (quoting McClanahan u. Raley's, Inc., 117 Nev.
921, 924, 34 P.3d 573, 576 (2001)).
                Termination of parental rights
                            "A party petitioning to terminate parental rights must
                establish by clear and convincing evidence that (1) termination is in the
                child's best interest, and (2) parental fault exists."   In re Parental Rights
                as to A.J.G., 122 Nev. 1418, 1423, 148 P.3d 759, 762 (2006); NRS 128.105.
                Because "terminating parental rights is an exercise of awesome power
                that is tantamount to imposition of a civil death penalty," the district
                court's determination of whether it "properly preserved or terminated the
                parental rights at issue" is subject to close scrutiny. Id. at 1423, 148 P.3d
                at 763 (internal quotations omitted) (quoting In re Termination of Parental
                Rights as to N.J., 116 Nev. 790, 795, 8 P.3d 126, 129 (2000)).
                            NRS 128.109(2) creates a rebuttable presumption that the
                child's best interests are served by terminating parental rights if the child
                has been placed outside the home for 14 of any 20 consecutive months.
                "To rebut NRS 128.109's presumptions, the parent must establish by a
                preponderance of the evidence that . . . termination is not in the children's


                      'Although the district court found parental fault as to Travis
                pursuant to several of the conditions set forth in NRS 128.106, DFS
                argues that the district court erred by failing to also find parental fault as
                to Travis for neglect pursuant to NRS 128.105(2)(b) and NRS 128.014, and
                failing to find parental fault as to Marites on any grounds pursuant to
                128.105(2). However, termination of parental rights requires a finding of
                parental fault and a finding that termination is in the child's best
                interests. In re A.J.G., 122 Nev. at 1423, 148 P.3d at 762; NRS 128.105.
                Because we agree with the district court's determination that terminating
                parental rights in this case was not in the best interests of I.G.C., we need
                not address the issue of parental fault.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                 best interests." In re Parental Rights as to A.L., 130 Nev., Adv. Op. 91,
                 337 P.3d 758, 761 (2014). We have previously stated that a
                 "preponderance of the evidence' merely refers to 'Mlle greater weight of
                 the evidence."     McClanahan, 117 Nev. at 925-26, 34 P.3d at 576
                 (alteration in original) (quoting Black's Law Dictionary 1201 (7th ed.
                 1999)).
                              Here, the district court found that the statutory presumption
                 that termination of parental rights as to Marites and Travis was in
                 I.G.C.'s best interests applied because I.G.C. had been out of the home for
                 27 consecutive months, which is well beyond the period set forth in NRS
                 128.109(2). As a result of this presumption, the burden shifted to Marites
                 and Travis to demonstrate by a preponderance of the evidence that their
                 parental rights should not be terminated. The district court concluded
                 that both Marites and Travis had rebutted the presumption, and therefore
                 preserving the parental rights of both parents was in I.G.C.'s best
                 interests. We agree.
                 The district court did not err by concluding that it is in the best interests of
                 I.C.C. to preserve Marites' and Travis' parental rights
                             DFS argues that the district court's findings and conclusions
                 for preserving parental rights were not in I.G.C.'s best interests because:
                 (1) Travis' conduct shows he is an unfit parent, and Marites continues to
                 believe Travis does not pose a risk to I.G.C.; (2) the district court placed
                 too much weight on Marites' bond with I.G.C.; (3) the district court placed
                 too much focus on financial considerations; and (4) the district court erred
                 by considering the lack of an adoptive home. This court "presume[s] that
                 the district court properly exercised its discretion in determining the best
                 interests of the child," Flynn v. Flynn, 120 Nev. 436, 440, 92 P.3d 1224,
                 1226-27 (2004), and "will not substitute its own judgment for that of the
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                 district court" when the district court's order is supported by substantial
                 evidence. In re N.J., 116 Nev. at 795, 8 P.3d at 129.
                                NRS Chapter 128 provides several factors for the district
                 court to consider when evaluating the child's best interests and
                 termination of parental rights. NRS 128.105 ("An order of the court for
                 the termination of parental rights must be made in light of the
                 considerations set forth in this section and NRS 128.106 to 128.109 ...
                 see Rico v. Rodriguez, 121 Nev. 695, 701, 120 P.3d 812, 816 (2005). "The
                 termination statute sets forth factors to be considered in determining the
                 best interests of the child[, particularly] . . that the 'continuing needs of a
                 child for proper physical, mental, and emotional grown and development
                 are the decisive considerations in proceedings for termination of parental
                 rights."   In re N.J., 116 Nev. at 800, 8 P.34 at 132-33 (quoting NRS
                 128.005(2)(c)). This court has stated that "[a]lthough the best interests of
                 the child and parental fault are distinct considerations, the best interests
                 of the child necessarily include considerations of parental fault and/or
                 parental conduct." Id. at 801, 8 P.3d at 133.
                       Travis' conduct and Marites' support
                                DFS argues that the district court erred in its best-interest
                 analysis by failing to consider Travis' conduct and Marites' refusal to
                 recognize Travis as a danger to I.G.C. Although DFS cites to cases from
                 other jurisdiction to support its argument, we determine that those cases
                 are distinguishable and thus inapplicable here. 2


                       2 See,e.g., In re J.D.A., 598 S.E.2d 842, 843-44 (Ga. Ct. App. 2004)
                 (affirming termination of parental rights when an infant suffered multiple
                 broken bones while in the custody of both parents and the causes of the
                 injuries went unexplained); In re J.V., 526 S.E.2d 386, 392-93 (Ga. Ct.
                 App. 1999) (same); In re Ellis, 817 N.W.2d 111, 112-13 (Mich. Ct. App.
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A    e
                                As part of its best-interests analysis, the district court found
                   that Marites would quit work to care for I.G.C, and that I.G.C.'s safety
                   could be appropriately maintained by Marites. See In re N.J., 116 Nev. at
                   800, 8 P.3d at 132-33 (a child's physical needs are proper considerations in
                   the best interest analysis). Because substantial evidence supports the
                   district court's factual findings, we conclude that the district court's
                   analysis was not in error.
                         Marites' strong and loving bond with LG.C.
                                DFS next contends that the district court's finding that
                   Marites has a strong and loving bond with I.G.C. was an improper
                   consideration when analyzing I.G.C.'s best interests. It reasons that the
                   court improperly considered the best interests of Marites rather than
                   I.G.C., and that I.G.C. is incapable of bonding due to his neurological
                   impairments. This contention is flawed.
                               A mother's loving bond with her child is clearly relevant to the
                   child's best interest.   See In re Parental Rights of J.L.N., 118 Nev. 621,
                   626, 55 P.3d 955, 958 (2002) (considering the "strong, loving bond"
                   between the parent and child when assessing the best interests of a child).


                   ...continued
                   2011) (same); In re Interest of Natasha H., 602 N.W.2d 439, 449 (Neb.
                   1999) (affirming termination of parental rights for both parents following
                   the abuse of a child by the father because, although the mother was not
                   accused of abuse, the mother was "psychologically dependent" on the
                   father and was thus "unable to protect her children from the threat he
                   represent[ed]"); In re E.T.M., 279 P.3d 306, 313 (Or. Ct. App. 2012)
                   (affirming termination of parental rights as to both parents because, while
                   the mother did not abuse the child, she was unfit as a parent due to her
                   "unwavering allegiance" to the father caused by the mother's mental
                   condition).

SUPREME COURT
       OF
    NEVADA
                                                         5
(0) I.947A TEUR9
                       And the district court is in the best "position to observe the demeanor of
                       the parties and weigh their credibility."      In re Parental Rights as to
                       C.J.M., 118 Nev. at 732, 58 P.3d at 194. Here, not only did the district
                       court observe Marites' demeanor when testifying during various court
                       proceedings, but the court took note of a report for permanency and
                       placement prepared by DFS in which DFS also observed the bond Marites
                       had formed with I.G.C. Accordingly, we conclude that the district court's
                       consideration of such a bond was appropriate, and there is substantial
                       evidence to support that such a bond exists.
                             Financial considerations
                                   DFS further contends that in considering I.G.C.'s best
                       interests the district court placed too much weight on the parents'
                       financial ability to help with I.G.C.'s care. We conclude that this
                       argument is without merit.
                                   The district court noted in its order that Marites and Travis
                       have provided financial support to reimburse the foster parents for some
                       of I.G.C.'s expenses, including bedding and clothing, as well as Travis's
                       ability to provide supplemental health care insurance for I.G.C.'s medical
                       expenses. Whether the parents have "provide[d] the child with adequate
                       food, clothing, shelter, education or other care and control necessary for
                       the child's physical, mental and emotional health and development" are
                       proper considerations in the best interest analysis. NRS 128.106(5); see
                       NRS 128.105 (incorporating NRS 128.106 through 128.109 into the
                       termination analysis); In re N.J., 116 Nev. at 801, 8 P.3d at 133
                       (discussing the application of NRS 128.106 in a best interest analysis).
                       Therefore, the district court properly considered the parents' financial
                       support of I.G.C.

SUPREME COURT
        OF
     NEVADA
                                                            6
(0) 1947A     41014)
             4,
                      The absence of a meaningful relationship between the child and an
                      adoptive resource
                            DFS next argues that the district court mistakenly determined
                that it could consider the absence of a meaningful relationship between
                I.G.C. and an adoptive resource when deciding whether termination of
                parental rights was in I.G.C.'s best interests. We disagree.
                            NRS 128.108 requires the district court to consider certain
                factors before a placement is finalized when a child has been placed in a
                foster home and the foster parents become prospective adoptive parents.
                One factor the court must consider is the bond formed between the child
                and prospective adoptive family as compared to that between the child and
                biological parents. NRS 128.108(1). Although I.G.C.'s foster parent was
                not considering adoption, the statute does not prohibit the district court's
                consideration of the mother-son bond. Because I.G.C. remained with the
                foster parent at the time the district court took the matter under
                submission, we conclude that the district court did not err in considering
                whether a meaningful relationship exists between I.G.C. and the adoptive
                resource.
                            We conclude that the district court properly evaluated I.G.C.'s
                best interests, that Marites and Travis "establish[ed] by a preponderance
                of the evidence that . . . termination is not in the children's best interests,"
                In re A.L., 130 Nev., Adv. Op. 91, 337 P.3d at 761, and that DFS failed to
                establish by clear and convincing evidence that terminating the parental
                rights of Marites and Travis was in I.G.C.'s best interests.          See In re
                Parental Rights as to A.J.G., 122 Nev. 1418, 1423, 148 P.3d 759, 762
                (2006); see also NRS 128.105. Accordingly, because the district court's
                order is "not clearly erroneous and [is] supported by substantial evidence,"
                Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009), we
SUPREME COURT
         OF
      NEVADA
                                                        7
(0) 1947.4
                             ORDER the judgment of the district court AFFIRMED.




                                                      .1 OJLO.guilIe




                                                 C.




                                                      Douglas




                  cc: Hon. Robert Teuton, District Judge, Family Court Division
                       Clark County District Attorney/Juvenile Division
                       Aaron Grigsby
                       Special Public Defender
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        8
(0) 1947A .2400